Title: To Thomas Jefferson from Linctot, 30 January 1781
From: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de
To: Jefferson, Thomas



au poste Vincenne 30 Janvier 1781

Jenvoye Mr. Vaucheret aupres de Votre Exelence pour Vous apprendre qua mon arivée au poste Vincenne et aux Illinois, Jai trouvé Les Nations Seauvage En Bonne Intilligense avec nous Exepte La Nation MiaMi. Jai Employé tout Le credit que Je pouvais avoir aupres Deux pour Les Exité a prendre patience Et de rester fidelle avec nous, mais Leur grande miserre ou Ils sont reduit poura par Les Exorbitant present que Les anglais Leurs offres Sans Cesse poura Les Engager a rompre avec nous Si on ne Leur fourni Les besoins necessaire quil Souffre de puis Longtems En restant fidelle avec nous. Cest pour cette raison que Jenvoye M. Vaucheret aupres de Votre Exellence pour obtenir Les Secours necessaire que Lon Leur fait Esperrer depuis Longtems.
Monsieur Vaucheret ne peut plus me fournir de Secour Il men a fourni autant que Sa fortune La permis. Jai tirre En Sa faveur Une Lettre De change de Vingt mille piastre gourdes que Je Vous prie Lui fournir pour Les Depenses absolument Necessaire Et pour Maintenir La tranquilité parmi Les Nations. Ces Le Dernier moyens que Je puisse Employer pour Soutenir Les Interrest des Etats Et Le Seul Moyens que Mes Services Vous Soyent agreable. Les Seauvages veulent bien attendre son retour Et mon promis me tenir Lamain Jusqua ce tems, cest pour quoy Jesperre que Votre Exellence me metra a même de continuer Mes Services En menvoyant SeSecours autrement Il ne Seroit Daucune Utilite pour Les Etats.
Jay Lhonneur destre avec respect Monsieur Votre tres humble obeisant serviteur,

Godefroy Linctot maj. Ind

